389 U.S. 575 (1968)
UNITED STATES
v.
BETHLEHEM STEEL CO. ET AL.
No. 130.
Supreme Court of United States.
Decided January 15, 1968.
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE FOURTH CIRCUIT.
Solicitor General Marshall, Assistant Attorney General Sanders, Alan S. Rosenthal and Martin Jacobs for the United States.
David R. Owen for Bethlehem Steel Co. and William A. Grimes for Moran Towing & Transportation Co., Inc., respondents.
PER CURIAM.
The petition for a writ of certiorari is granted. The judgments of the Court of Appeals for the Fourth Circuit are vacated and the cause is remanded to that court for further proceedings in light of this Court's decision in Wyandotte Transportation Co. v. United States, ante, p. 191.
MR. JUSTICE MARSHALL took no part in the consideration or decision of this case.